DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on 03/29/2021, 09/02/2022, and 11/29/2022 have been considered. An initialed copy of each Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brisson (US 20220175472 A1) (Hereinafter referred to as Brisson).

Regarding Claim 1, Brisson discloses a method comprising, by a robotic system (See at least Brisson Figure 9 and Paragraph 0006, the computer-assisted medical system is interpreted as a robotic system): 
accessing a trajectory plan to be executed by the robotic system, wherein the trajectory plan comprises one or more desired poses at one or more specified times, respectively, for each of one or more actuators of the robotic system (See at least Brisson Paragraphs 0054, 0058, and Figure 7A, the top level controller performs trajectory planning using a position-time interpolation, where the position of the robot is determined for each time step, which is interpreted as desired poses at one or more specified times; See at least Brisson Paragraph 0061 and Figure 7A, each joint controller controls each respective joint actuator to move the joint to the commanded position, which is interpreted as a desired pose); 
executing the trajectory plan for each of the one or more actuators of the robotic system (See at least Brisson Paragraph 0061 and Figure 7A, each joint controller controls each respective joint actuator to move the joint to the commanded position, which is interpreted as executing the trajectory plan for each actuator); 
monitoring, in real-time for each of the one or more actuators during execution of the trajectory plan, an actual pose of the respective actuator (See at least Brisson Paragraphs 0066-0067 and Figures 7A-7B, the actual position of the joint actuator is sensed and compared with the commanded position); 
determining, based on the monitoring of the one or more actuators, that one or more of the actuators is lagging, wherein the actual pose of each lagging actuator deviates from the desired pose by more than an error threshold (See at least Brisson Paragraph 0072 and Figure 8, the difference between the commanded joint/actuator position and the sensed joint/actuator position is compared with an error threshold, which is interpreted as determining if the actuator is lagging); and 
adjusting, in real-time responsive to determining that one or more of the actuators is lagging, one or more of the desired poses at one or more specified times, respectively, of the trajectory plan (See at least Brisson Paragraphs 0054, 0058, and Figure 7A, the top level controller performs trajectory planning using a position-time interpolation, where the position of the robot is determined for each time step, which is interpreted as desired poses at one or more specified times; See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold, which is interpreted as determined that the actuator is lagging, the commanded/desired position is updated closer to the actual state, which is interpreted as adjusting, in real-time, the desired pose at one or more specified times).

Regarding Claim 4, Brisson discloses monitoring, in real-time for each of the one or more actuators during execution of the trajectory plan, a velocity of the respective actuator (See at least Brisson Paragraphs 0061 and 0066-0067 and Figures 7A-7B, the velocity of the joint actuator is monitored and controlled based on the commanded velocity), 
wherein determining that one or more of the actuators is lagging is further based on the monitoring of the velocity of the one or more actuators (See at least Brisson Paragraphs 0061, 0066-0067, 0074 and Figures 7A-7B, the velocity of the joint actuator is monitored and controlled to determine if the actuator is lagging from the commanded velocity).

Regarding Claim 5, Brisson discloses determining that one or more of the actuators is lagging comprises, for one or more of the actuators: 
comparing the actual pose of the respective actuator at a specific time to a desired pose of the respective actuator at the specific time according to the trajectory plan (See at least Brisson Paragraphs 0054, 0058, and Figure 7A, the top level controller performs trajectory planning using a position-time interpolation, where the position of the robot is determined for each time step, which is interpreted as desired poses at one or more specified times; See at least Brisson Paragraph 0072 and Figure 8, the difference between the commanded joint/actuator position and the sensed joint/actuator position is compared with an error threshold, which is interpreted as comparing the actual pose of the actuator with the desired pose); and 
determining, based on the comparison, the respective actuator is lagging if the actual pose of the respective actuator at the specific time deviates from the desired pose at the specific time by more than the error threshold (See at least Brisson Paragraph 0072 and Figure 8, the difference between the commanded joint/actuator position and the sensed joint/actuator position is compared with an error threshold, which is interpreted as determining if the actuator is lagging).

Regarding Claim 6, Brisson discloses determining a deviation between the actual pose of each lagging actuator and the desired pose has fallen below the error threshold (See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold the commanded/desired position is updated closer to the actual state so that the deviation falls below the error threshold); and 
adjusting the one or more of the desired poses at the one or more specified times, respectively, of the trajectory plan (See at least Brisson Paragraph 0072 and Figure 8, the desired/commanded pose is adjusted so that the deviation is below the error threshold).

Regarding Claim 7, Brisson discloses a size of an adjustment of the one or more actuators is based on a size of a deviation between the actual pose of a lagging actuator and the desired pose of the respective actuator (See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold, the commanded/desired position is updated closer to the actual state so that the difference is within an acceptable level, which is interpreted as the adjustment is based on the size of deviation).

Regarding Claim 8, Brisson discloses a robotic system (See at least Brisson Paragraph 0006, the computer-assisted medical system is interpreted as a robotic system) comprising: 
one or more robotic limbs (See at least Brisson Paragraph 0042 and Figure 1A, the arm includes links, which are interpreted as limbs); 
one or more non-transitory computer-readable storage media including instructions (See at least Brisson Paragraph 0007); and 
one or more processors coupled to the storage media, the one or more processors configured to execute the instructions (See at least Brisson Paragraph 0007) to:
access a trajectory plan to be executed by the robotic system, wherein the trajectory plan comprises one or more desired poses at one or more specified times, respectively, for each of one or more actuators of the robotic system (See at least Brisson Paragraphs 0054, 0058, and Figure 7A, the top level controller performs trajectory planning using a position-time interpolation, where the position of the robot is determined for each time step, which is interpreted as desired poses at one or more specified times; See at least Brisson Paragraph 0061 and Figure 7A, each joint controller controls each respective joint actuator to move the joint to the commanded position, which is interpreted as a desired pose); 
execute the trajectory plan for each of the one or more actuators of the robotic system (See at least Brisson Paragraph 0061 and Figure 7A, each joint controller controls each respective joint actuator to move the joint to the commanded position, which is interpreted as executing the trajectory plan for each actuator); 
monitor, in real-time for each of the one or more actuators during execution of the trajectory plan, an actual pose of the respective actuator (See at least Brisson Paragraphs 0066-0067 and Figures 7A-7B, the actual position of the joint actuator is sensed and compared with the commanded position); 
determine, based on the monitoring of the one or more actuators, that one or more of the actuators is lagging, wherein the actual pose of each lagging actuator deviates from the desired pose by more than an error threshold (See at least Brisson Paragraph 0072 and Figure 8, the difference between the commanded joint/actuator position and the sensed joint/actuator position is compared with an error threshold, which is interpreted as determining if the actuator is lagging); and 
adjust, in real-time responsive to determining that one or more of the actuators is lagging, one or more of the desired poses at one or more specified times, respectively, of the trajectory plan (See at least Brisson Paragraphs 0054, 0058, and Figure 7A, the top level controller performs trajectory planning using a position-time interpolation, where the position of the robot is determined for each time step, which is interpreted as desired poses at one or more specified times; See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold, which is interpreted as determined that the actuator is lagging, the commanded/desired position is updated closer to the actual state, which is interpreted as adjusting, in real-time, the desired pose at one or more specified times).

Regarding Claim 11, Brisson discloses monitor, in real-time for each of the one or more actuators during execution of the trajectory plan, a velocity of the respective actuator (See at least Brisson Paragraphs 0061 and 0066-0067 and Figures 7A-7B, the velocity of the joint actuator is monitored and controlled based on the commanded velocity), 
wherein determining that one or more of the actuators is lagging is further based on the monitoring of the velocity of the one or more actuators (See at least Brisson Paragraphs 0061, 0066-0067, 0074 and Figures 7A-7B, the velocity of the joint actuator is monitored and controlled to determine if the actuator is lagging from the commanded velocity).

Regarding Claim 12, Brisson discloses compare the actual pose of the respective actuator to a desired pose of the respective actuator at a specific time according to the trajectory plan (See at least Brisson Paragraphs 0054, 0058, and Figure 7A, the top level controller performs trajectory planning using a position-time interpolation, where the position of the robot is determined for each time step, which is interpreted as desired poses at one or more specified times; See at least Brisson Paragraph 0072 and Figure 8, the difference between the commanded joint/actuator position and the sensed joint/actuator position is compared with an error threshold, which is interpreted as comparing the actual pose of the actuator with the desired pose); and 
determine, based on the comparison, the respective actuator is lagging if the actual pose of the respective actuator deviates from the desired pose by more than the error threshold (See at least Brisson Paragraph 0072 and Figure 8, the difference between the commanded joint/actuator position and the sensed joint/actuator position is compared with an error threshold, which is interpreted as determining if the actuator is lagging).

Regarding Claim 13, Brisson discloses determine a deviation between the actual pose of each lagging actuator and the desired pose has fallen below the error threshold (See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold the commanded/desired position is updated closer to the actual state so that the deviation falls below the error threshold); and 
adjust the one or more of the desired poses at the one or more specified times, respectively, of the trajectory plan (See at least Brisson Paragraph 0072 and Figure 8, the desired/commanded pose is adjusted so that the deviation is below the error threshold).

Regarding Claim 14, Brisson discloses a size of an adjustment of the one or more actuators is based on a size of a deviation between the actual pose of a lagging actuator and the desired pose of the respective actuator (See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold, the commanded/desired position is updated closer to the actual state so that the difference is within an acceptable level, which is interpreted as the adjustment is based on the size of deviation).

Regarding Claim 15, Brisson discloses a computer-readable non-transitory storage media comprising instructions executable by one or more processors of a robotic system (See at least Brisson Paragraphs 0006-0007, the computer-assisted medical system is interpreted as a robotic system) to:
access a trajectory plan to be executed by the robotic system, wherein the trajectory plan comprises one or more desired poses at one or more specified times, respectively, for each of one or more actuators of the robotic system (See at least Brisson Paragraphs 0054, 0058, and Figure 7A, the top level controller performs trajectory planning using a position-time interpolation, where the position of the robot is determined for each time step, which is interpreted as desired poses at one or more specified times; See at least Brisson Paragraph 0061 and Figure 7A, each joint controller controls each respective joint actuator to move the joint to the commanded position, which is interpreted as a desired pose); 
execute the trajectory plan for each of the one or more actuators of the robotic system (See at least Brisson Paragraph 0061 and Figure 7A, each joint controller controls each respective joint actuator to move the joint to the commanded position, which is interpreted as executing the trajectory plan for each actuator); 
monitor, in real-time for each of the one or more actuators during execution of the trajectory plan, an actual pose of the respective actuator (See at least Brisson Paragraphs 0066-0067 and Figures 7A-7B, the actual position of the joint actuator is sensed and compared with the commanded position); 
determine, based on the monitoring of the one or more actuators, that one or more of the actuators is lagging, wherein the actual pose of each lagging actuator deviates from the desired pose by more than an error threshold (See at least Brisson Paragraph 0072 and Figure 8, the difference between the commanded joint/actuator position and the sensed joint/actuator position is compared with an error threshold, which is interpreted as determining if the actuator is lagging); and 
adjust, in real-time responsive to determining that one or more of the actuators is lagging, one or more of the desired poses at one or more specified times, respectively, of the trajectory plan (See at least Brisson Paragraphs 0054, 0058, and Figure 7A, the top level controller performs trajectory planning using a position-time interpolation, where the position of the robot is determined for each time step, which is interpreted as desired poses at one or more specified times; See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold, which is interpreted as determined that the actuator is lagging, the commanded/desired position is updated closer to the actual state, which is interpreted as adjusting, in real-time, the desired pose at one or more specified times).

Regarding Claim 18, Brisson discloses monitor, in real-time for each of the one or more actuators during execution of the trajectory plan, a velocity of the respective actuator (See at least Brisson Paragraphs 0061 and 0066-0067 and Figures 7A-7B, the velocity of the joint actuator is monitored and controlled based on the commanded velocity), 
wherein determining that one or more of the actuators is lagging is further based on the monitoring of the velocity of the one or more actuators (See at least Brisson Paragraphs 0061, 0066-0067, 0074 and Figures 7A-7B, the velocity of the joint actuator is monitored and controlled to determine if the actuator is lagging from the commanded velocity).

Regarding Claim 19, Brisson discloses compare the actual pose of the respective actuator to a desired pose of the respective actuator at a specific time according to the trajectory plan (See at least Brisson Paragraphs 0054, 0058, and Figure 7A, the top level controller performs trajectory planning using a position-time interpolation, where the position of the robot is determined for each time step, which is interpreted as desired poses at one or more specified times; See at least Brisson Paragraph 0072 and Figure 8, the difference between the commanded joint/actuator position and the sensed joint/actuator position is compared with an error threshold, which is interpreted as comparing the actual pose of the actuator with the desired pose); and 
determine, based on the comparison, the respective actuator is lagging if the actual pose of the respective actuator deviates from the desired pose by more than the error threshold (See at least Brisson Paragraph 0072 and Figure 8, the difference between the commanded joint/actuator position and the sensed joint/actuator position is compared with an error threshold, which is interpreted as determining if the actuator is lagging).

Regarding Claim 20, Brisson discloses determine a deviation between the actual pose of each lagging actuator and the desired pose has fallen below the error threshold (See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold the commanded/desired position is updated closer to the actual state so that the deviation falls below the error threshold); and 
adjust the one or more of the desired poses at the one or more specified times, respectively, of the trajectory plan (See at least Brisson Paragraph 0072 and Figure 8, the desired/commanded pose is adjusted so that the deviation is below the error threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brisson in view of Abdul-hadi et al (US 20220088780 A1) (Hereinafter referred to as Abdul-hadi).

Regarding Claim 2, Brisson discloses …planning the one or more desired poses at the one or more specified times, respectively for each of the one or more actuators (See at least Brisson Paragraphs 0054, 0058, and Figure 7A, the top level controller performs trajectory planning using a position-time interpolation, where the position of the robot is determined for each time step, which is interpreted as desired poses at one or more specified times; See at least Brisson Paragraph 0061 and Figure 7A, each joint controller controls each respective joint actuator to move the joint to the commanded position, which is interpreted as a desired pose)…
Brisson fails to disclose accessing, for each of the one or more actuators, one or more capabilities of the respective actuator; and
planning the desired poses based on the one or more capabilities of the respective actuators.
However, Abdul-hadi discloses accessing, for each of the one or more actuators, one or more capabilities of the respective actuator (See at least Abdul-hadi Paragraphs 0004, 0048, and Figure 3, the reachable positions based on the joint limits is interpreted as capabilities of the actuators); and
planning the desired poses based on the one or more capabilities of the respective actuators (See at least Abdul-hadi Paragraphs 0004, 0048, and Figure 3, the path is generated using sub paths determined based on the capabilities/limits of the joints, which is interpreted as capabilities of the respective actuators). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Brisson with Abdul-hadi to access and use the capabilities of the respective actuators to plan the desired poses at the specified times. This would obviate the need to manually plan a safe path through the joint space and ensure that the path chosen is the shortest path that minimizes move time (See at least Abdul-hadi Paragraph 0028), which would increase the efficiency while maintaining safety. 

Regarding Claim 3, Brisson discloses determining, for each lagging actuator, one or more updated values…of the respective actuator (See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold, which is interpreted as determined that the actuator is lagging, the commanded/desired position is updated closer to the actual state, which is interpreted as determining the updated values of the actuator); and 
updating, for each lagging actuators,…with the one or more updated values (See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold, which is interpreted as determined that the actuator is lagging, the commanded/desired position is updated closer to the actual state, which is interpreted as updating the respective actuator with one or more updated values).
Brisson fails to explicitly disclose updating one or more capabilities of the respective actuator with an updated value of the capabilities. 
However, Abdul-hadi discloses updating the capabilities of the actuator with an updated value (See at least Abdul-hadi Paragraph 0043, the limits/capabilities can be redefined to update the safe paths for the robot arm, which is interpreted as updating the capabilities of the actuator with an updated value). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Brisson with Abdul-hadi to update the capabilities of the actuator. This would allow the system to determine the redefined limits and update the safe paths for the robot using the redefined limits (See at least Abdul-hadi Paragraph 0043), which would increase the safety of the system. 

Regarding Claim 9, Brisson discloses …plan the one or more desired poses at the one or more specified times, respectively for each of the one or more actuators (See at least Brisson Paragraphs 0054, 0058, and Figure 7A, the top level controller performs trajectory planning using a position-time interpolation, where the position of the robot is determined for each time step, which is interpreted as desired poses at one or more specified times; See at least Brisson Paragraph 0061 and Figure 7A, each joint controller controls each respective joint actuator to move the joint to the commanded position, which is interpreted as a desired pose)…
Brisson fails to disclose access, for each of the one or more actuators, one or more capabilities of the respective actuator; and
plan the desired poses based on the one or more capabilities of the respective actuators.
However, Abdul-hadi discloses access, for each of the one or more actuators, one or more capabilities of the respective actuator (See at least Abdul-hadi Paragraphs 0004, 0048, and Figure 3, the reachable positions based on the joint limits is interpreted as capabilities of the actuators); and
plan the desired poses based on the one or more capabilities of the respective actuators (See at least Abdul-hadi Paragraphs 0004, 0048, and Figure 3, the path is generated using sub paths determined based on the capabilities/limits of the joints, which is interpreted as capabilities of the respective actuators). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Brisson with Abdul-hadi to access and use the capabilities of the respective actuators to plan the desired poses at the specified times. This would obviate the need to manually plan a safe path through the joint space and ensure that the path chosen is the shortest path that minimizes move time (See at least Abdul-hadi Paragraph 0028), which would increase the efficiency while maintaining safety. 

Regarding Claim 10, Brisson discloses determine, for each lagging actuator, one or more updated values…of the respective actuator (See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold, which is interpreted as determined that the actuator is lagging, the commanded/desired position is updated closer to the actual state, which is interpreted as determining the updated values of the actuator); and 
update, for each lagging actuators,…with the one or more updated values (See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold, which is interpreted as determined that the actuator is lagging, the commanded/desired position is updated closer to the actual state, which is interpreted as updating the respective actuator with one or more updated values).
Brisson fails to explicitly disclose updating one or more capabilities of the respective actuator with an updated value of the capabilities. 
However, Abdul-hadi discloses updating the capabilities of the actuator with an updated value (See at least Abdul-hadi Paragraph 0043, the limits/capabilities can be redefined to update the safe paths for the robot arm, which is interpreted as updating the capabilities of the actuator with an updated value). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Brisson with Abdul-hadi to update the capabilities of the actuator. This would allow the system to determine the redefined limits and update the safe paths for the robot using the redefined limits (See at least Abdul-hadi Paragraph 0043), which would increase the safety of the system. 

Regarding Claim 16, Brisson discloses …plan the one or more desired poses at the one or more specified times, respectively for each of the one or more actuators (See at least Brisson Paragraphs 0054, 0058, and Figure 7A, the top level controller performs trajectory planning using a position-time interpolation, where the position of the robot is determined for each time step, which is interpreted as desired poses at one or more specified times; See at least Brisson Paragraph 0061 and Figure 7A, each joint controller controls each respective joint actuator to move the joint to the commanded position, which is interpreted as a desired pose)…
Brisson fails to disclose access, for each of the one or more actuators, one or more capabilities of the respective actuator; and
plan the desired poses based on the one or more capabilities of the respective actuators.
However, Abdul-hadi discloses access, for each of the one or more actuators, one or more capabilities of the respective actuator (See at least Abdul-hadi Paragraphs 0004, 0048, and Figure 3, the reachable positions based on the joint limits is interpreted as capabilities of the actuators); and
plan the desired poses based on the one or more capabilities of the respective actuators (See at least Abdul-hadi Paragraphs 0004, 0048, and Figure 3, the path is generated using sub paths determined based on the capabilities/limits of the joints, which is interpreted as capabilities of the respective actuators). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Brisson with Abdul-hadi to access and use the capabilities of the respective actuators to plan the desired poses at the specified times. This would obviate the need to manually plan a safe path through the joint space and ensure that the path chosen is the shortest path that minimizes move time (See at least Abdul-hadi Paragraph 0028), which would increase the efficiency while maintaining safety. 

Regarding Claim 17, Brisson discloses determine, for each lagging actuator, one or more updated values…of the respective actuator (See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold, which is interpreted as determined that the actuator is lagging, the commanded/desired position is updated closer to the actual state, which is interpreted as determining the updated values of the actuator); and 
update, for each lagging actuators,…with the one or more updated values (See at least Brisson Paragraph 0072 and Figure 8, when the difference between the commanded/desired position and the actual position exceeds the error threshold, which is interpreted as determined that the actuator is lagging, the commanded/desired position is updated closer to the actual state, which is interpreted as updating the respective actuator with one or more updated values).
Brisson fails to explicitly disclose updating one or more capabilities of the respective actuator with an updated value of the capabilities. 
However, Abdul-hadi discloses updating the capabilities of the actuator with an updated value (See at least Abdul-hadi Paragraph 0043, the limits/capabilities can be redefined to update the safe paths for the robot arm, which is interpreted as updating the capabilities of the actuator with an updated value). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Brisson with Abdul-hadi to update the capabilities of the actuator. This would allow the system to determine the redefined limits and update the safe paths for the robot using the redefined limits (See at least Abdul-hadi Paragraph 0043), which would increase the safety of the system. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al (US 20200086488 A1) teaches a robot arm that moves to a commanded position and determines if the actual position is within a threshold of the commanded position
Wang et al (US 20200078947 A1) teaches a calibration system that minimizes the error between a theoretical position and actual position. 
Osaka et al (US 20170015004 A1) teaches determining the lost motion of a joint in a robot arm

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664